Name: 2004/499/EC, Euratom: Council Decision of 7 May 2004 appointing members of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  personnel management and staff remuneration
 Date Published: 2004-05-26; 2006-05-30

 26.5.2004 EN Official Journal of the European Union L 187/7 COUNCIL DECISION of 7 May 2004 appointing members of the Court of Auditors (2004/499/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 247(1), (2) and (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b(3) thereof, Having regard to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, and to the adjustments to the Treaties on which the European Union is founded, and in particular Article 47 thereof, Having regard to the opinions of the European Parliament (1), Whereas: HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members of the Court of Auditors for a period of six years with effect from the date of adoption of this Decision: Mr Jan KINÃ T Ms Kersti KALJULAID Mr Igors LUDBORÃ ½S Ms Irena PETRUÃ KEVIÃ IENÃ  Mr Gejza HALÃ SZ Mr Josef BONNICI Mr Jacek UCZKIEWICZ Mr Vojko Anton ANTONÃ IÃ  Mr JÃ ºlius MOLNÃ R. Article 2 This Decision shall take effect on the day of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, on 7 May 2004. For the Council The President C. McCREEVY (1) Opinions delivered on 5 May 2004 (not yet published in the Official Journal).